Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 19, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156931 & (27)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  ANITA L. SHEARDOWN,                                                                                                 Justices
             Plaintiff-Appellee,
  v                                                                 SC: 156931
                                                                    COA: 338089
                                                                    Oakland CC: 2016-846855-DC
  JANINE GUASTELLA,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 14, 2017 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 19, 2018
         s0116
                                                                               Clerk